Title: John Adams to John Quincy Adams, 31 January 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Boy
      Amsterdam Jan. 31. 1781
     
     I have received, by the Way of Bilboa, a Letter from your Mamma, of the 8th of October, in which She presents her tender Affection to you and your Brother, as well as her Respects to her agreable Correspondent Mr. Thaxter. Your Sister was at Boston, your youngest Brother at School learning fast.
     You should write me a few Lines, now and then, to inform me of your Health and of your Progress in Literature. I have a Set of Popes Works but I am so glad to see an old Acquaintance that I cannot part with him yet.
     
     I hope We shall now, soon have some further News from our dear native Country.
     By the Accounts hitherto received, Things are in a good Way, and I have strong Hopes, that We shall not experience so many Mortifications, the ensuing Summer as the last. Our Ennemies will have their Hands too full to do Us much Mischief.
     
      My Love to Mr. Thaxter and your Brother. Your affectionate Father,
      John Adams
     
    